EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Zhuo Xu on April 19, 2021.
The Abstract has been amended into a single paragraph as follows:
--The utility model relates to a pluggable two-way tire slip stopper, which is used for solving the problem of sliding when a vehicle is parked. The pluggable two-way tire slip stopper includes two slip stoppers, the back portions of the two slip stoppers are plugged together via a slot in a protrusion manner, the two slip stoppers are identical in structure, and the slip stopper includes the anti-slip portion of a front end and the plug portion of a rear end, the anti-slip portion is integrally formed with the plug portion, the plug portion is in the shape of a square, the plug portion is a triangular column shape with an obliquely upward surface, and the anti-slip portion is provided with a plurality of anti-slip belts, and the anti-slip belt is disposed at a certain distance, the upper surface of the anti-slip belt is inclined, and the anti-slip belt is provided thereon with a plurality of anti-slip protruding strips.  The two slip stoppers of the utility model can be combined and plugged together, can be used in combination, and uses a two-wheeled vehicle to prevent slippage, whose effect is very good. The utility model has the advantages of scientific design, convenient use and good use value. The utility model is light and durable, convenient to carry, safe and convenient.--

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

April 19, 2021